Citation Nr: 1122444	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disease, to include tuberculosis.  

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1977.
These matters come to the Board of Veterans' Appeals ("Board") on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claims of entitlement to service connection for a lung disease, to include tuberculosis, and hepatitis.  

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part. 


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have a current diagnosis of a lung disease, to include tuberculosis.


CONCLUSION OF LAW

A lung disease, to include tuberculosis, was neither incurred in, nor aggravated by, active duty service, and active tuberculosis did not manifest to a compensable degree within three (3) years of separation from service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated in April 2009, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also afforded him appropriate notice according to Dingess, supra.  
      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims file.

The Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case, as there is no competent medical evidence of record to suggest that the Veteran has a current diagnosis of a lung disease.  Although, as will be discussed in greater detail below, the service treatment records show that he was treated for bronchitis and the flu during service, and was even found to have a positive tuberculosis tine (skin) test at one point in service, there is no evidence that he either developed a lung disease, to include active tuberculosis, during service, or was diagnosed with active tuberculosis to a compensable degree within one year of separation from service.  See  38 C.F.R. § 3.309(a) (2010).   

Moreover, as previously discussed, although the Veteran was provided with a VCAA letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence to show the existence of the condition at any point during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic disorders, such as active tuberculosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within three years from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Review of the Veteran's service treatment records shows that, at the time of his January 1973 enlistment examination, he was found to have essentially normal findings in all systems (except for residuals of a pre-service eye injury).  In February 1977, he was seen for complaints of a bad cough and was diagnosed with "possible flu."  Upon further evaluation, he was diagnosed with the common cold.  July 1977 treatment records from the occupational health clinic note a history of positive tuberculosis tine testing.  However, at the time of his October 1977 service separation examination, the Veteran was again noted to have normal findings in all systems, including the lungs and chest.  In addition, the Veteran wrote on the examination report "I am in perfectly good health." 

Post-service treatment reports, including VA Medical Center ("VAMC") records, dated from 2001 to 2010, show that in October 2001, the Veteran underwent a tuberculosis screening, which indicated that he had had tuberculosis in the past and received medication.  As discussed above, however, as the service treatment reports do not demonstrate that he was actually diagnosed with an active form of the disease in service, it appears that this finding may have been based on the Veteran's self report concerning his medical history and, therefore, is not probative.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  There is no indication in the VAMC treatment reports, however, that he either was found to have an active lung disease, including tuberculosis, or was suspected of having such disease.  Similarly, a subsequent tuberculosis assessment, in March 2004, indicated that he was treated for the condition in service, but had no evidence of the disease since that time.  Id.  The claims folder contains no evidence of treatment for, or a diagnosis of, any other chronic lung disorder.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a lung disease, to include tuberculosis.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a lung disease or has had such a diagnosis since filing his claim for VA benefits.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with tuberculosis or any other lung disease during service, or was found to have active tuberculosis within three years of separation from service, so as to establish service connection on a presumptive basis.  

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence demonstrates that, although the Veteran now claims to have experienced several recurrences of tuberculosis since service, as discussed above, post-service treatment records show no evidence of complaints of, treatment for, or a diagnosis of the disease until October 2001, nearly 30 years after service, at which time he was found to be negative for the disease.  The amount of time that passed following service without any documented complaint or diagnosis of the claimed disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has a lung disease, to include tuberculosis.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking occasional coughs and chest colds to a complex disease, such as tuberculosis.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but is not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a lung disease, to include tuberculosis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung disease, to include tuberculosis, is denied.


REMAND

The Veteran contends that he has a current diagnosis of hepatitis, which he maintains he developed during service.  He claims that, although the disease went into remission, he has experienced many recurrences since service.  See Notice of Disagreement, July 2009.  

Review of the service treatment records shows that, in August 1976, he was seen for complaints of dizzy spells, nausea and vomiting.  He was assessed with "infectious hepatitis," although there was no indication of the specific type (i.e., acute, chronic, hepatitis A, B, C, etc.).  Although his October 1977 service separation examination report indicates that the examiner only noted a "history of hepatitis [with] good recovery," as discussed above, the Veteran claims that he continues to experience recurrences of the disease.

As an initial matter, the Board acknowledges that the post-service VAMC treatment reports show that he was found to have chronic hepatitis C in July 2002.  In addition, although the records show that he was found to have hepatitis C in remission in 2008, as recently as July 2009, there is an indication that he was possibly receiving treatment for hepatitis C.  

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion as to whether the Veteran currently has hepatitis that began during service, or is otherwise related to service, is necessary to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(1) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, the RO should ensure that any additional VA treatment records since January 2010 are obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's treatment for hepatitis (any type) since January 2010 and associate with the claims folder.  Any negative reply should be associated with the claims folder.
2.  Thereafter, schedule the Veteran for an appropriate VA examination, including a complete physical examination, for the purposes of determining the nature, approximate onset date and/or etiology of any finding of hepatitis.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should also elicit from the Veteran a complete history of his complaints of, and treatment for, hepatitis, and note that, in addition to the medical evidence, the Veteran's lay statements have been considered in formulating his or her opinion.  As to any form of chronic hepatitis diagnosed (if any), the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disease began during, or is otherwise related to active duty service, to include a discussion of whether any current form of hepatitis is the same type that was diagnosed during service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

3.  Thereafter, the claims folder must be reviewed to ensure that the foregoing requested development has been completed.  The claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


